 



Exhibit 10

On November 17, 2004, the Compensation Committee of the Board of Trustees of the
Company approved the annual base salaries (effective as of January 1, 2005) of
the Company’s executive officers after a review of performance, market data and
salaries of executives at comparable companies. The following table sets forth
the annual base salary levels of the Company’s Named Executive Officers (which
officers were determined by reference to the Company’s proxy statement, dated
August 6, 2004) for calendar years 2005 and 2004. The Compensation Committee
determined that no bonuses were payable in respect of calendar year 2004 to any
of the Named Executive Officers.

                  Name and Position   Year     Base Salary  
Thomas A. Wentz, Sr.
    2005     $ 200,000  
President and Chief Executive Officer
    2004     $ 182,500  
 
               
Timothy P. Mihalick
    2005     $ 240,000  
Senior Vice President and Chief Operating
    2004     $ 200,000  
Officer, and Trustee
               
 
               
Diane K. Bryantt
    2005     $ 130,000  
Senior Vice President and Chief Financial Officer
    2004     $ 110,000  
 
               
Charles Wm. James
    2005     $ 230,000  
Senior Vice President, and Trustee
    2004     $ 220,000  
 
               
Thomas A. Wentz, Jr.
    2005     $ 200,000  
Senior Vice President, and Trustee
    2004     $ 165,000  

 